Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 12/18/2020, claims 1-20 remain pending.
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.

U.S. Patent No. 10,339,972
Current Claims
1. A computer system comprising: a memory; at least one processor coupled to the memory; and a user interface component executable by the at least one processor and configured to: receive information from a sensor coupled to a user descriptive of a pace at which the user is exercising; determine a playback speed for previously filmed video content captured contemporaneously with an audio component, the playback speed determined with reference to the pace at which the user is exercising; present the video content at the playback 
    2. The computer system of claim 1, further comprising an interface to an exercise machine upon which the user is exercising, the interface enabling communication between the computer system and the exercise machine. 
    3. The computer system of claim 2, wherein the computer system is configured to communicate one or more commands to the exercise machine, the one or more commands including at least one command to adjust at least one of an incline and a resistance of the exercise machine. 
    4. The computer system of claim 1, wherein generating the plurality of audio frames includes periodically synchronizing the plurality of audio frames with the audio component. 
    8. A method executed by a computer system including memory and at least one processor coupled to the memory, the method comprising: receiving information, from a sensor coupled to a user, descriptive of a pace at which the user is exercising; determining a playback speed for previously filmed video content captured contemporaneously with an audio component, the playback speed determined with reference to the pace at which the user is exercising; presenting the video content at the playback speed; generating a plurality of audio frames from the audio component, the plurality of audio frames being generated with reference to the pace at which the user is exercising; and 
    9. The method of claim 8, further comprising communicating at least one command to the exercise machine, the at least one command including at least one command to adjust at least one of an incline and a resistance of the exercise machine. 
    10. The method of claim 8, wherein generating the plurality of audio frames includes periodically synchronizing the plurality of audio frames with the audio component. 
        14. A non-transitory computer-readable medium storing computer-executable sequences of instructions for simulating a race, the sequences of instructions including instructions configured to instruct at least one processor to: receive information, from a sensor coupled to a user, descriptive of a pace at which the user is exercising; determine a playback speed for previously filmed video content captured contemporaneously with an audio component, the playback speed determined with reference to the pace at which the user is exercising; present the video content at the playback speed; generate a plurality of audio frames from the audio component, the plurality of audio frames being generated with reference to the pace at which the user is exercising; and present the plurality of audio frames to the user. 
    15. The computer-readable medium of claim 14, wherein the instructions further instruct the at least one processor to implement an application program interface enabling communication between the computer system and an exercise machine upon which the user is exercising. 
    16. The computer-readable medium of claim 15, wherein the instructions further 
    17. The computer-readable medium of claim 14, wherein generating the plurality of audio frames includes periodically synchronizing the plurality of audio frames with the audio component. 
    

2. The computer system of claim 1, further comprising an exercise machine interface to an exercise machine upon which the user is exercising, the exercise machine interface enabling communication between the computer system and the exercise machine. 
3. The computer system of claim 2, wherein the user interface component is further configured to transmit one or more commands to the exercise machine via the exercise machine interface, and wherein the one or more commands include at least one command to adjust at least one of an incline of the exercise machine and a resistance of the exercise machine. 
4. The computer system of claim 2, wherein the user interface component is further configured to receive, from the exercise machine via the exercise machine interface, the information descriptive of the pace at which the user is exercising. 
5. The computer system of claim 4, wherein the information descriptive of the pace at which the user is exercising is generated by the exercise machine. 
6. The computer system of claim 1, wherein the information descriptive of the pace at which the user is exercising is received from a sensor communicatively coupled to an exercise machine upon which the user is exercising. 
7. The computer system of claim 1, wherein generating the plurality of audio frames includes periodically synchronizing the plurality of audio frames with the audio component of the video content. 
8. A method executed by a computer system including memory and at least one processor coupled to the memory, the method comprising: receiving information descriptive of a pace at which a user is exercising; 
9. The method of claim 8, further comprising communicating at least one command to an exercise machine upon which the user is exercising, the at least one command including at least one command to adjust at least one of an incline and a resistance of the exercise machine. 
10. The method of claim 8, further comprising receiving the information descriptive of the pace at which the user is exercising from an exercise machine upon which the user is exercising. 
11. The method of claim 10, wherein the information descriptive of the pace at which the user is exercising is generated by the exercise machine. 
12. The method of claim 8, further comprising receiving the information descriptive of the pace at which the user is exercising from a sensor coupled to an exercise machine upon which the user is exercising. 
13. The method of claim 8, wherein generating the plurality of audio frames includes periodically synchronizing the plurality of audio frames with the audio component of the video content. 
14. A non-transitory computer-readable medium storing computer-executable sequences of instructions for executing an exercise routine, the sequences of instructions including instructions configured to instruct at least one processor to: receive information descriptive of a pace at which a user is exercising; determine a playback speed for video content having an audio component, the 
15. The computer-readable medium of claim 14, wherein the instructions further instruct the at least one processor to implement an application program interface enabling communication between the computer system and an exercise machine upon which the user is exercising. 
16. The computer-readable medium of claim 15, wherein the instructions further instruct the at least one processor to communicate at least one command to the exercise machine, the at least one command including at least one command to adjust at least one of a resistance of the exercise machine and an incline of the exercise machine. 
17. The computer-readable medium of claim 15, wherein the instructions further instruct the at least one processor to implement the application program interface to receive, from the exercise machine, the information descriptive of the pace at which the user is exercising from the exercise machine. 
18. The computer-readable medium of claim 17, wherein the information descriptive of the pace at which the user is exercising is generated by the exercise machine. 
19. The computer-readable medium of claim 14, wherein the instructions further instruct the at least one processor to implement a communication interface enabling receipt of the information descriptive of the pace at which the user is exercising from a sensor communicatively coupled to an exercise machine upon which the user is exercising. 
20. The computer-readable medium of claim 14, wherein generating the plurality of audio frames includes periodically synchronizing .


Response to Arguments
Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The the rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715